MEMORANDUM **
Ji Go-Zheng, a native and citizen of China, petitions for review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“U”) order denying her applications for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), we deny the petition for review.
Substantial evidence supports the IJ’s finding that Go-Zheng is not credible. The IJ noted several inconsistencies between Go-Zheng’s application and testimony, including inconsistencies regarding when officials discovered her violation of the one-child policy and whether she provided information to officials about the Zhong Gong organization. See id. at 964 (noting that the court will uphold an adverse credibility finding so long as one of the identified grounds is supported by substantial evidence). Because these inconsistencies go to the heart of Go-Zheng’s asylum claim, see id. at 962, substantial evidence supports the IJ’s adverse credibility determination.
Accordingly, Go-Zheng failed to show eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.